                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      702.893.3383
                    4 Fax: 702.893.3789
                      Attorneys for Defendant
                    5 City of North Las Vegas, Joseph Chronister,
                      Michael Waller, Drew Albers. David Cawthorn,
                    6 Eric Rockwell, and Travis Snyder

                    7                               UNITED STATES DISTRICT COURT
                    8                                       DISTRICT OF NEVADA
                    9                                                   ***
                   10 ANTHONY MITCHELL, LINDA                              CASE NO. 2:13-cv-01154-APG-CWH
                      MITCHELL, and MICHAEL MITCHELL,
                   11                                                      STIPULATION AND ORDER TO
                                      Plaintiffs,                          EXTEND THE DEADLINE FOR PARTIES
                   12                                                      TO FILE THEIR JOINT PRE TRIAL
                              vs.                                          ORDER
                   13
                      CITY OF HENDERSON, NEVADA; JUTTA                     FIRST REQUEST
                   14 CHAMBERS, individually and in her capacity
                      as Chief of the Henderson Police Department;
                   15 GARRETT POINER, RONALD FEOLA,
                      RAMONA WALLS, ANGELA WALKER,
                   16 and CHRISTOPHER WORLEY, individually
                      and in their official capacities as Henderson
                   17 police officers; CITY OF NORTH LAS
                      VEGAS, NEVADA; JOSEPH CHRONISTER,
                   18 individually and in his official capacity as
                      Chief of the North Las Vegas Police
                   19 Department; MICHAEL WALLER, DREW
                      ALBERS, DAVID CAWTHORN, ERIC
                   20 ROCKWELL, F/N/U SNYDER, individually
                      and in their official capacities as North Las
                   21 Vegas Police Officers; JANETTE R. REYER-
                      SPEER; DOE individuals 1-40, jointly and
                   22 severally; and ROE CORPORATIONS 1-40
                      joint and severally,
                   23
                                      Defendants.
                   24

                   25            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   26 record, hereby stipulate and request that this Court extend the deadline to file the parties Pre-Trial

                   27 Order in the above-captioned case fourteen (14) days, up to and including January 30, 2019.

                   28            This Request for an extension of time is not sought for any improper purpose or other
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4839-7918-1445.1
ATTORNEYS AT LAW
                    1 purpose of delay. This request for extension is based upon the following:

                    2            Counsel for Defendants has been occupied in preparing for trial scheduled to commence on
                    3 January 29, 2019, in Lige v. Clark County, et al, 2:16-cv-0603-JAD-PAL. Defendants have also

                    4 been occupied in preparing for mediation in Small, et al v. University Medical Center, et al, 2-13-

                    5 cv-0298-APG – PAL.

                    6            WHEREFORE, the parties respectfully request that this Court extend the time for the
                    7 parties to file their joint pre-trial order by fourteen (14) days from the current deadline of January

                    8 16, 2019 up to and including January 30, 2019.

                    9
                         DATED this 8th day of January 2019.             DATED this 8th day of January, 2019.
                   10
                         LEWIS BRISBOIS BISGAARD & SMITH
                   11
                         /s/ Robert W. Freeman                           /s/ Linda Mitchell
                   12    Robert W. Freeman, Jr., Esq.                    Linda Mitchell
                         Nevada Bar No. 3062                             682 Scenic Tierra Lane
                   13    6385 S. Rainbow Blvd., Suite 600                Henderson, Nevada 89002
                         Las Vegas, Nevada 89118                         Plaintiff in Proper Person
                   14    Attorneys for Defendants

                   15

                   16    /s/ Michael Mitchell                            /s/ Anthony Mitchell
                         Michael Mitchell                                Anthony Mitchell
                   17    682 Scenic Tierra Lane                          3501 Jack Northrop Avenue, Suite KV342
                         Henderson, Nevada 89002                         Hawthorne, CA 90250
                   18
                         Plaintiff in Proper Person                      Plaintiff in Proper Person
                   19

                   20

                   21                                                ORDER

                   22                      IT IS SO ORDERED.

                   23              IT IS
                                 Dated thisSO ORDERED.
                                            ___ day of ______________, 2019.

                   24
                                                                        _____________________________
                   25                                                   UNITED STATES DISTRICT JUDGE
                                                                     ______________________________________
                                                                        Dated: January 9, 2019.
                   26                                                   U.S. DISTRICT MAGISTRATE JUDGE

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4839-7918-1445.1                                 2
